DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed on 8/3/2020 has been considered.  

Drawings
The drawings filed on 2/7/2020 are accepted.  

Claim Rejections - 35 USC § 102




The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 11-14, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (US-2015/0219750 hereinafter, Xiao).
Regarding claim 1, Xiao teaches a positioning method comprising:

determining, by the positioning apparatus, a target channel from the plurality of channels based on the information about the transmission environment of each channel; (Fig. 4 [430] and Pages 6-7 [0137]) and
locating, by the positioning apparatus, the terminal device based on positioning measurement information of the target channel.  (Fig. 4 [430], Pages 6-7 [0137] and Fig. 5 [560])
Regarding claim 2, Xiao teaches wherein the transmission environments of the plurality of channels comprise line-of-sight (LOS) transmission and non-line-of-sight (NLOS) transmission; (Page 7 [0146]) and
the determining, by the positioning apparatus, a target channel form the plurality of channels based on the information about the transmission environment of each channel comprises:
determining, by the positioning apparatus, a channel in the plurality of channels whose transmission environment is LOS as the target channel.  (Page 8 [0167])
Regarding claim 3, Xiao teaches wherein the transmission environments of the plurality of channels comprise near LOS and at least one of near NLOS and NLOS (Page 8 [0167]), and
the determining, by the positioning apparatus, a target channel from the plurality of channels based on the information about the transmission environment of each channel comprises:

Regarding claim 4, Xiao teaches wherein before the obtaining, by a positioning apparatus, information about a transmission environment of each channel in a plurality of channels for a terminal device, the method further comprises:
sending, by the positioning apparatus (Fig. 16 [Positioning Server]), a first request message (Fig. 16 [1620]) to the terminal device or a network device (Fig. 16 [Serving Base Station]) corresponding to each channel in the plurality of channels, wherein the first request message is used to request the information about the transmission environment of each channel; (Page 17 [0304-0306]) and
the obtaining, by a positioning apparatus, information about a transmission environment of each channel in a plurality of channels for a terminal device comprises:
receiving, by the positioning apparatus, a first feedback message from the terminal device or the network device corresponding to each channel in the plurality of channels, where the first feedback message carries the information about the transmission environment of each channel.  (Page 17 [0307-0308])
Regarding claim 5, Xiao teaches wherein before the locating, by the positioning apparatus, the terminal device based on positioning measurement information of the target channel, the method further comprises:
obtaining, by the positioning apparatus, positioning measurement information of at least one channel in the plurality of channels, wherein the at least one channel comprises the target channel.  (Fig. 5 [550 & 560])

sending, by the positioning apparatus, a second request message (Fig. 5 [530-540]) to the terminal device or a network device corresponding to each of the at least one channel, wherein the second request message is used to request a location of the terminal device; (Page 8 [0158-0161]) and
the obtaining, by the positioning apparatus, positioning measurement information of at least one channel in the plurality of channels comprises:
receiving, by the positioning apparatus, a second feedback message from the terminal device or the network device corresponding to each of the at least one channel, wherein the second feedback message carries positioning measurement information of each of the at least one channel.  (Page 8 [0160-0164])
Regarding claim 7, Xiao teaches a positioning method comprising:
determining a transmission environment of a channel between a terminal device and a network device; (Pages 6-7 [0137] and Fig. 4 [430] or alternatively Fig. 5 [510] and Page 7 [0143]) and
sending information about the transmission environment of the channel to a positioning apparatus.  (Pages 6-7 [0137] and Fig. 4 [430] or alternatively Page 7 [0143 & 0145] and Fig. 5 [510])
Regarding claims 11-13, the limitations of claims 11-13 are rejected as being the same reasons set forth above in claims 1-3.  See additionally the structure in Figs. 24 and 32 corresponding to the transceiver/processor of the positioning apparatus.  
.  

Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of CN106950528A to Liu et al. hereinafter, Liu.
Regarding claim 8, Xiao teaches differs from the claimed invention by not explicitly reciting:
obtaining a difference between a direction of arrival (DOA) of a high frequency signal and a DOA of a low frequency signal on the channel; and
determining the transmission environment of the channel based on the difference.  
In an analogous art, Liu teaches a direction of arrival estimation method for determining line-of-sight and non-line-of-sight (Abstract) that includes:
obtaining a difference between a direction of arrival (DOA) of a high frequency signal and a DOA of a low frequency signal on the channel; (Pages 5-6 [SS1, fa & fb] low/high frequencies and “fa-fb=K * fs, FORMULA 2 [beta] d/c, judging the converted peak value threshold value delta;”]) and

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Xiao after modifying it to incorporate the ability to determine the transmission environment of Liu since it enables a low cost reduction of error based on multi-path effects when performing direction finding and positioning.  (Liu Page 6 “The invention has low cost…”)
Regarding claim 9, Xiao in view of Liu teaches if1 the difference is less than or equal to a first preset value, determining the transmission environment of the channel is LOS; (Page 6 [SS4]) or
if the difference is greater than the first preset value, determining the transmission environment of the channel is NLOS.  (Page 6 [SS4])
Regarding claim 10, Xiao in view of Liu teaches if the difference is less than or equal to a first preset value, determining the transmission environment of the channel is LOS; (Page 6 [SS4])
if the difference is greater than the first preset value and is less than or equal to a second preset value, determining the transmission environment of the channel is near LOS, wherein the second preset value is greater than the first preset value; 

if the difference is greater than the third preset value, determining the transmission environment of the channel is NLOS.  
Regarding claims 15-17, the limitations of claims 15-17 are rejected as being the same reasons set forth above in claims 8-10

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/Matthew C Sams/           Primary Examiner, Art Unit 2646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Under the broadest reasonable interpretation standard for conditional “if language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).